Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2020 has been entered.
 
Response to Amendment
	This Non-Final Office action is in response to Applicant Arguments/Remarks Made in an Amendment filed 6/01/2020.
	Claims 1, 7, and 12 are amended. 
	New Claim 21 is added.
	Claims 1-13, 15-21 remain pending.

Response to Arguments
	Argument 1, Applicant argues on pages 9-12 of Applicant Arguments/Remarks Made in an Amendment filed 6/01/2020, that prior art does not teach, “wherein each 
	Response to Argument 1, in light of the amendments, there is a ground for
rejection based on a new combination of prior art (U.S. Patent Application Publication NO. 20010016858 “Bates”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”), and applicants arguments regarding Amerige are not relevant to the updated rejections.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20010016858 “Bates”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”.
Claim 1:
Bates teaches an electronic device comprising: a housing;	a display (i.e. Fig. 12, display representation 200; para. [0076]) exposed through a portion of the housing (i.e. Fig. 1, Client computer system 20);	 one or more processors operatively connected with the display (i.e. Fig. 12, display representation 200; para. [0076]) and a memory functionally connected with the one or more processors (i.e. para. [0031], Fig. 2, A processor 21 is illustrated as coupled to a memory 28)	 wherein the memory is configured to store applications (i.e. various applications, programs, objects, modules, etc. may also execute on one or more processors in server 16; para. [0028]) including user interfaces (i.e. user interface controls (e.g., hypertext links); para. [Abstract]),	 and wherein the memory stores instructions, that when executed, configure the one or more processors to: 
(i.e. Fig. 12, hypertext link 210, with associated display region 212; para. [0077]) in a first region of the display (i.e. Fig. 12, display representation 200; para. [0076]), create a plurality of input detection regions (i.e. Fig. 3, The display region 46 may therefore be seen to include the small amount of whitespace within each character box 42, 44… An input region 48 is defined around hypertext link 40, with a first portion 48a overlapping display region 46, and a second portion 48b extending beyond display region 46; para. [0038-0039]) having different sizes and corresponding to the first region (i.e. it is noted in Fig 3, that character boxes 42 and 44 and different sizes, the boundaries of these boxes 42, 44 defining the display region 46 of the display representation of the hypertext link; para. [0038]),
receive the user input (i.e. Fig. 12, pointer 205; para. [0078]) through the display from an outside of the first region of the display (i.e. the input region may be defined wholly outside of the display region of the hypertext link; para. [0035]), 



(i.e. if pointer 205 is moved such that it points to a location within input region 214 of hypertext link 210; para. [0078]), as if the user input was provided in the first region (i.e. Fig. 12, hypertext link 210, with associated display region 212; para. [0077]), when the user input is in the second region (i.e. the depression of the left mouse button when the pointer is disposed at this position will actuate hypertext link 210; para. [0078]).
While Bates teaches creating a plurality of detection regions, Bates does not explicitly teach
wherein each input detection region of the plurality of input detection regions corresponds to a type of an object that has provided a user input.
However, Hayashi teaches 
wherein each input detection region of the plurality of input detection regions (i.e. para. [0097], Fig. 5, a region outside the designated region R1 … rectangular r designated region R1) corresponds to a type of an object (i.e. para. [0097], the user desires to draw a picture with the electronic pen 4 within the drawing region A1) that has provided a user input (i.e. para. [0098], Fig. 6, Even when the finger 6 of the user touches the region within the designated region R1, the touch is entirely ignored, The user can, therefore, enjoy drawing with the electronic pen 4 without being bothered by an erroneous operation caused by the touching of the finger 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each input detection region 
While Hayashi teaches wherein each input detection region of the plurality of input detection regions corresponds to a type of an object that has provided a user input, Bates, Hayashi, and Bharathan do not explicitly teach, 
to determine whether the user input was provided by a finger or an electronic pen, determine whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region, when the user input was provided by a finger, determine whether the user input is in a third region, the third region being adjacent to the first region of the display, surrounding the first region, and is positioned inside the second region, when the user input was provided by the electronic pen.
However, Bharathan teaches 
to determine whether the user input was provided by a finger or an electronic pen (i.e. the capacitive touch controller to measure signals on the inner sense element 202 are dynamically modified to detect and differentiate touches by larger and smaller conductive objects, such as fingers and styli; Col. 4, lines, 48-52),
 determine whether the user input is in a second region (i.e. Fig. 3, Sense element 302),
the second region being adjacent to the first region of the display (i.e. Fig. 3, Sense Element 304) and surrounding the first region (i.e. The first sense element 302 is considered an outer sense element (or outer electrode); Col. 5, lines 24-25), when the user input was provided by a finger (i.e. When a finger (big finger) approaches the button touch area, the outer sense element produces a large signal as finger covers the complete area of outer sense element electrode; Col. 6, lines 16-19),
determine whether the user input is in a third region (i.e. Fig. 3, Sense Element 306), the third region (i.e. Fig. 3, Sense Element 306) being adjacent to the first region of the display (i.e. Fig. 3, Sense Element 304), surrounding the first region (i.e. Fig. 3, Sense Element 304), and is positioned inside the second region (i.e. the third sense element 306 is considered a middle sense elementAttorney Docket No.: CD12127 8; Col. 5, lines 27-28),
when the user input was provided by the electronic pen (i.e. The stylus may also result in a small amount of signal on the inner sense element and very small or no signal on the outer sense element; para…The embodiments may enable detection of touches from multiple sizes of fingers, like 10mm or larger human finger, 3mm stylus and 1mm stylus; Col. 6, lines 63-67).
and enable an application (i.e. The capacitive button 300 can be used in connection with a touch controller; Col. 5, lines 20-21) to use the user input (i.e. The middle sense element 306 can be used by the touch controller as a transmit (TX) electrode for a TX drive signal; Col. 5, lines 38-40) as if the user input was provided in the first region (i.e. Fig. 3, The inner sense element 304 is used to detect touches from a larger conductive object like a finger; Col. 5, lines 48-50), when the user input is in the second region (i.e. Fig. 3, Sense Element 302,  “When a finger (big finger) approaches the button touch area, the outer sense element produces a large signal as finger covers the complete area of outer sense element electrode; Col. 6, lines 16-32) or the third region (i.e. Fig. 3, Sense element 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region, to Bates-Hayashi-Bharathan’s input detection regions with determining whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region as taught by Bharathan. One would have been motivated to combine Bharathan with Bates-Hayashi-Bharathan and would have had a reasonable expectation of success as additional sense elements may increase the accuracy of detection from objects of multiple sizes (Bharathan, Col. 3, lines 23-25).

Claim 3:
Bates, Hayashi, and Bharathan teach the electronic device of claim 1.
Bates further teaches 
(i.e. Fig. 3, first portion 48a) is an area smaller than the area of the first region (i.e. Fig. 3, first portion 48a overlapping display region 46; para. [0038]).

Claim 4:
Bates, Hayashi, and Bharathan teach the electronic device of claim 1.
Bates further teaches wherein the electronic device can be operatively connected to an external pointing device (i.e. other suitable user interface devices may include, for example, a remote control, a trackball, a joystick, a touch pad; para. [0030]),	 and wherein the instructions,	 when executed, further configure the one or more processors to: determine whether the user input was provided by the finger, the electronic pen, or the external pointing device (i.e. Other suitable user interface devices may include, for example, a remote control, a trackball, a joystick, a touch pad; para. [0030]),
determine whether the user input is in the second region of the display (i.e. Fig. 3, Sense Element 304) when the user input was provided by the finger (i.e. The inner sense element 304 is used to detect touches from a larger conductive object like a finger; para. [0024]),	 determine whether the user input is in the third region (i.e. Fig. 3, Sense element 302) of the display when the user input was provided by the electronic pen (i.e. The stylus may also result in a small amount of signal on the inner sense element and very small or no signal on the outer sense element; para…The embodiments may enable detection of touches from multiple sizes of fingers, like 10mm or larger human finger, 3mm stylus and 1mm stylus; para. [0032]).	 determine whether the user input is in a fourth region (i.e. Fig. 3, Display region 46),	 the fourth region being adjacent to the first region of the display (i.e. it is noted in Fig. 3, Display region 46 is adjacent to Character boxes 42),	 surrounding the first region (i.e. Fig. 3, character boxes 42), and is positioned inside the third region (i.e. Fig. 3, Input Region 48),	 when the user input was provided by the external pointing device (i.e. Other suitable user interface devices may include, for example, a remote control, a trackball, a joystick, a touch pad; para. [0031]),	and enable the application (i.e. Fig. 3, Hypertext link 40) to use the user input,	 as if the user input (i.e. Fig. 12, pointer 205; para. [0078]) was provided in the first region (i.e. the input region may be defined wholly outside of the display region of the hypertext link; para. [0035]), when the user input is in the second region (i.e. Fig. 3, Input Region 48), the third region (i.e. Fig. 3, display region 46 of the display representation of the hypertext link; para. [0038]), or the fourth region (i.e. Fig. 3, boundaries of these boxes 42, 44; para. [0039]).  

Claim 5:
 Bates, Hayashi, and Bharathan teach the electronic device of claim 4.
 Bates further teaches wherein the external pointing device includes a mouse (i.e. Fig. 1, Mouse 26).  

Claim 6:
Bates, Hayashi, and Bharathan teach the electronic device of claim 1.
Bates further teaches wherein the instructions, when executed, further configure the one or more processors to: determine the first region (i.e. Fig. 12, display region 212 associated with hypertext link 210; para. [0077]) for displaying the user interface through the display (i.e. Fig. 12, display representation 200; para. [0076]),	 and determine the second region (i.e. Fig. 12, input region 214) and the third region (i.e. Fig. 3, Character box 44) that correspond to the first region (i.e. Fig. 12, input region 214 of hypertext link 210; para. [0078]), 	 and display the user interface (i.e. Fig. 12, Hypertext link 210) in the first region of the display (i.e. Display region 212).  

Claim 7:
Claim 7 is the method claim of claim 1 and is rejected for similar reasons.

Claim 8:
Claim 8 is the method claim of claim 3 and is rejected for similar reasons.
 
Claim 9:
Claim 9 is the method claim of claim 4 and is rejected for similar reasons.

Claim 10:
Claim 10 is the method claim of claim 5 and is rejected for similar reasons.

Claim 11:
Claim 11 is the method claim of claim 6 and is rejected for similar reasons.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20010016858 “Bates”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claim 1 above, and further in view of U.S. Patent NO. 10,289,268, “Jung”.
Claim 2:
Bates, Hayashi, and Bharathan teach the electronic device of claim 1.
Bates, Hayashi, and Bharathan do not explicitly teach 
wherein the housing has a recess receiving the electronic pen.  
However, Jung et al. (US 10,289,268 B2) teach 
wherein the housing (i.e. Fig. 1, User terminal Device 100) has a recess (i.e. Fig. 1, Pen fixing unit 190) receiving the electronic pen (i.e. Fig. 1, Pen 200).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the housing has a recess receiving the electronic pen, to Bates-Hayashi-Bharathan’s input detection device with wherein the housing has a recess receiving the electronic pen as taught by Jung. One would have been motivated to combine Jung with Bates-Hayashi-Bharathan and would have had a reasonable expectation of success as the combination creates a device .

Claims 12-13, 15-16, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20010016858 “Bates”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”.
Claim 12:
Bates teaches an electronic device comprising: 
a display (i.e. Fig. 12, display representation 200; para. [0076]);	 one or more processors (i.e. Fig. 2, processor 21; para. [0031);	 and a memory (i.e. Fig. 2, Memory 28; para. [0031]),wherein the memory stores instructions that, when executed, configured the one or more processors to: display a user interface (i.e. Fig. 12, hypertext link 210, with associated display region 212; para. [0077]) of an application (i.e. various applications, programs, objects, modules, etc. may also execute on one or more processors in server 16; para. [0028]) in a first region (i.e. Fig. 12, hypertext link 210, with associated display region 212; para. [0077]). on at least a portion of the display (i.e. Fig. 12, display representation 200; para. [0076]), create a plurality of input detection regions (i.e. Fig. 3, the display region 46 may therefore be seen to include the small amount of whitespace within each character box 42, 44; para. [0038]) having different sizes and corresponding to the first region (i.e. it is noted in Fig 3, that character boxes 42 and 44 and different sizes, the boundaries of these boxes 42, 44 defining the display region 46 of the display representation of the hypertext link; para. [0038]), 

receive the user input (i.e. Fig. 12, pointer 205; para. [0078]) outside the portion where the user interface is displayed on the display (i.e. the input region may be defined wholly outside of the display region of the hypertext link; para. [0035]),	 through the display, identify an input object that has provided the user input (i.e. if pointer 205 is moved such that it points to a location within input region 214 of hypertext link 210; para. [0078]),	 determine whether the user input (i.e. activating the hypertext link; [0010])is included in an input detection region (i.e. Fig. 12, input region 214) of the user interface (i.e. Fig. 7, determine whether the pointer is disposed in any input regions; para. [0057]) displayed on the display (i.e. Fig. 12, display representation 200; para. [0076]) and corresponding to the input object (i.e. Fig. 12, Pointer 205) that has provided the user input (i.e. activating the hypertext link; [0010]),	 and control the application to use the user input when the user input is included in the input detection region (i.e. a user is able to perform a predetermined operation such as selecting a hypertext link even when the pointer is disposed close to, but not directly over, the hypertext link; para. [0010]).  
While Bates teaches creating a plurality of detection regions, Bates does not explicitly teach
wherein each input detection region of the plurality of input detection regions corresponds to a type of an object that has provided a user input.
However, Hayashi teaches 
wherein each input detection region of the plurality of input detection regions (i.e. para. [0097], Fig. 5, a region outside the designated region R1 … rectangular r designated region R1) corresponds to a type of an object (i.e. para. [0097], the user desires to draw a picture with the electronic pen 4 within the drawing region A1) that has provided a user input (i.e. para. [0098], Fig. 6, Even when the finger 6 of the user touches the region within the designated region R1, the touch is entirely ignored, The user can, therefore, enjoy drawing with the electronic pen 4 without being bothered by an erroneous operation caused by the touching of the finger 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each input detection region of the plurality of input detection regions corresponds to a type of an object that has provided a user input, to Bates’ input detection regions with wherein each input detection region of the plurality of input detection regions corresponds to a type of an object that has provided a user input as taught by Hayashi. One would have been motivated to combine Hayashi with Bates and would have had a reasonable expectation of success as it may be convenient not only to limit input based on a dominant hand of a user but also to limit input by an indicator only in a partial region within a panel surface (Hayashi, para. [0016]).

Claim 13:
Bates and Hayashi teach the electronic device of claim 12.
Bates further teaches
 wherein the input object includes one or more of a body of a user, an electronic pen, or an external pointing device (i.e. Fig. 1, Mouse 26).  

Claim 15:
Bates and Hayashi teach the electronic device of claim 12.
Bates further teaches wherein the instructions,	 when executed, further configured the one or more processors to: select (i.e. selecting a hypertext link even when the pointer is disposed close to, but not directly over, the hypertext link; para. [0010]) any one input detection region (i.e. Fig. 12, Input region 212) corresponding to the input object (i.e. Fig. 12, Pointer 205),	 of a plurality of input detection regions (i.e. Fig. 12, Input region 214, and display region 212) having different sizes (i.e. it is noted in Fig. 12, that display region 212 is smaller than input region 214) and corresponding to a region for displaying the user interface (i.e. Fig. 12, Hypertext link 210),	 and set the selected input detection region as an input detection region of the user interface displayed on the display (i.e. Fig. 6, setting the next input region field 98 thereof to point to the new record; para. [0054]).  

Claim 16:
Bates and Hayashi teaches the electronic device of claim 12.

wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion (i.e. Fig. 5, Update Input regions 70), that overlaps another user interface (i.e. in block 118, the first two input regions over which the pointer is disposed are retrieved; para. [0062]), of the input detection region of the user interface displayed on the display when the user interfaces of a plurality of applications overlap each other on the display (i.e. This may be performed, for example, by searching through the input region linked list data structure to find each input region having an extent that overlaps the current location of the pointer; para. [0057]). 

Claim 18:
Bates and Hayashi teach the electronic device of claim 12.
Bates further teaches wherein the instructions, when executed, further configure the one or more processors to: set the input detection region (i.e. Fig. 3, Input region 48) of the user interface (i.e. Fig. 3, Hypertext link 40) displayed on the display as a second region (i.e. Fig. 3, An input region 48 typically includes a first portion that overlaps a display region of a hypertext link, and a second portion that extends beyond the display region; para. [0035])  
	 set the input detection region (i.e. Fig. 3, Touch Surface area 305) of the user interface displayed on the display as a third region included (i.e. Fig. 3, Sense Element 306) in the second region (i.e. Fig. 3, Input region 48)  	 and set the input detection region (i.e. Fig. 3, Touch Surface area 305) of the (i.e. Fig. 3, boundaries of these boxes 42, 44) included in the third region (i.e. Fig. 3, Display region 46) 
Hayashi further teaches when the input object (i.e. para. [0039], a finger 6) that has provided the user input is a part of a body of a user (i.e. para. [0043], The sensor 12 detects the finger 6 as an indicator).
Claim 19:
Bates and Hayashi teach the electronic device of claim 12.
Bates further teaches wherein the instructions, when executed, further configure the one or more processors to, when a plurality of user interface (i.e. it is noted in Fig. 13, Hypertext links 230 and 220 are overlapping) is displayed in a region where the user input was detected (i.e. Fig. 13, illustrates pointer 205 to a position within both input regions 224, 234 of hypertext links 220, 230; para. [0079])	 determine a user interface for processing the user input based on an overlapping order of the user interfaces (i.e. the first two input regions may be assigned based upon a hierarchy defined for each input region); para. [0063]).

Claim 20:
Bates and Hayashi teach the electronic device of claim 12.
Bates further teaches wherein the instructions, when executed, further configure the one or more processors to change an icon (i.e. Fig. 12, pointer 205) displayed on at least a portion of the display (i.e. Fig. 12, Workplace 200) based on the user input in the input detection region when the user input is included in the input detection region (i.e. Fig. 12, update the pointer 205 to display a graphical representation of a mouse with a left button (illustrated by darkened portion 206) highlighted in a corresponding fashion with the display representation of hypertext link 210; para. [0078]).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20010016858 “Bates”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”. as applied to claim 12 above, and further in view of U.S. Patent Application Publication NO. 20140009394 “Lee”.
Claim 17:
Bates and Hayashi teach the electronic device of claim 12.
Bates and Hayashi do not explicitly teach wherein the instructions, when executed, further configure the one or more processors to: determine whether the electronic device has been set as an input device of an external input device, and set an input detection region of a user interface displayed on the display regardless of the input object that has provided the user input when the electronic device has been set as an input device of an external device.  
However, Lee teaches wherein the instructions, when executed, further configure the one or more processors to: determine whether the electronic device has been set as an input device of an external input device (i.e. determining that the mobile terminal corresponding to the first region is a target mobile terminal to be controlled by a user if the cursor is located in the first region; para. [0016]),	 and set an input detection region of a user interface displayed on the display regardless of the input object that has provided the user input when the electronic device has been set as an input device of an external device (i.e. The interface 270 includes an external communication unit 271 and a user input unit 272 and serves as an interface with all external devices connected to the mobile terminal 200; para. [0108]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Bates-Hayashi and Lee to have wherein the instructions, when executed, further configure the one or more processors to: determine whether the electronic device has been set as an input device of an external input device, and set an input detection region of a user interface displayed on the display regardless of the input object that has provided the user input when the electronic device has been set as an input device of an external device.  One would have been motivated to make this combination so that a user is able to interact with either device. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20010016858 “Bates”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20120068948 “Tomoda”.
Claim 21:
Bates, Hayashi, and Bharathan teach the electronic device of claim 1.

determine an input detection region of a window (i.e. para. [0097], Fig. 5, a region outside the designated region R1 … rectangular r designated region R1) from the plurality of input detection regions (i.e. Fig. 7, touch screen 2, rectangular designated region R2) displayed on the display (i.e. Fig. 7, device 1) based on the type of the input object corresponding to the user input (i.e. para. [0098], Fig. 6, Even when the finger 6 of the user touches the region within the designated region R1, the touch is entirely ignored, The user can, therefore, enjoy drawing with the electronic pen 4 without being bothered by an erroneous operation caused by the touching of the finger 6), 
Bates, Hayashi, and Bharathan do not explicitly teach 
when the input object of an input event is changed from the electronic pen to the finger increase a size of the input detection region of the window displayed on the display from the third region to the second region, and 
when the input object of an input event is changed from the finger to the electronic pen, decrease the size of the input detection region of the window displayed on the display from the second region, to the third region.
However, Tomoda teaches
when the input object of an input event (i.e. para. [0042], a touch panel 11 accepting contents input with a thumb or a finger of the user or a touch pen 101 (see FIG. 2)) is changed from the electronic pen to the finger (i.e. Fig. 7-8), increase a size (i.e. para. [0075], increasing the size of the selection keys on the first display region operated by a thumb or a finger of the user having a relatively large size) of the input detection region of the window displayed on the display (i.e. para. [0089], Fig. 8, the display portion changes the sizes of the selection keys in response to the contact sizes of a thumb or a finger of the user and the touch pen touching the respective regions of the selection screen and displays the selection keys in the changed sizes in the aforementioned embodiment) from the third region (i.e. para. Fig. 7, [0072], the size smaller than that in the standard state) to the second region (i.e. para. [0072], Fig. 8, the size larger than that in the standard state), and 
when the input object of an input event is changed from the finger to the electronic pen (i.e. Fig. 5-6), decrease the size of the input detection region of the window displayed on the display (i.e. para. [0087], display the selection keys in the changed size in a portion of the selection screen on a side held by the user as in a second modification of the embodiment shown in FIG. 6) from the second region (i.e. para. [0072], Fig. 5, the size larger than that in the standard state), to the third region (i.e. para. Fig. 6, [0072], the size smaller than that in the standard state).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add increasing or decreasing a size of an object based on a finger or the pen, to Bates-Hayashi-Bharathan’s input detection regions with increasing or decreasing a size of an object based on a finger or the pen as taught by Tomoda. One would have been motivated to combine Tomoda with Bates-Hayashi-Bharathan and would have had a reasonable expectation of success as the combination improves the operability for a character input operation while reducing a burden on an operation of the user and simplifying the structure (Tomoda, para. [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171